Citation Nr: 1007591	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the 
Veteran's cause of death.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The appellant is claiming service connection for the cause of 
death of the Veteran.  The Veteran had active duty service 
from August 1941 to February 1946, including time as a 
prisoner of war from April 1942 to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case for further development in 
February 2008.  In her substantive appeal, the appellant 
requested a Board hearing.  A hearing was scheduled for 
February 2007, but the appellant failed to report.  Thus, her 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).


FINDINGS OF FACT

1.  A June 1985 RO rating decision denied service connection 
for the Veteran's cause of death; the appellant did not file 
a timely notice of disagreement. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for the Veteran's cause of death has not been received since 
the June 1985 rating decision.


CONCLUSION OF LAW

1.  The June 1985 rating decision denying service connection 
for the Veteran's cause of death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since the 
June 1985 denial of service connection for the Veteran's 
cause of death; thus the claim of service connection for the 
Veteran's cause of death is not reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated August 2004, 
October 2004, July 2008, and August 2009 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist her 
in obtaining as well as her own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2004 prior to the initial unfavorable 
decision in January 2005.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The August 
2009 letter was in compliance with the Kent directives.

At this point, the Board acknowledges that the January 2005 
rating decision, the September 2006 statement of the case, 
and the February 2008 Board remand all date the most recent 
prior final decision as February 1979.  Upon further review 
of the record, it appears that a June 1985 determination is 
the most recent denial of the claim on any basis.  The Board 
acknowledges this discrepancy, but believes that the Kent 
letter substantially complied with the requirement that the 
appellant be advised of what was necessary to reopen her 
claim.  The August 2009 letter clearly advised the appellant 
that the Veteran was only service-connected for residuals of 
a gunshot wound of the right leg during his lifetime and that 
to reopen her claim she needed to submit evidence showing 
that a disability was incurred or aggravated during service 
and was the primary or contributory cause of death.  As 
hereinafter explained, all the evidence submitted by the 
appellant since the June 1985 decision is duplicative of 
evidence already of record at that time.  The RO reviewed all 
of the various medical statements and certifications 
resubmitted by the appellant in connection with her attempt 
to reopen her claim were already considered by the RO in 
connection with the June 1985 denial.  The appellant has 
indicated on numerous occasions in connection with the 
current appeal that she cannot obtain any additional 
documents from the medical personnel who treated the Veteran 
in the time period of his death since they are also now 
deceased.  Under the circumstances, no useful purpose would 
be served by delaying appellate review for any additional 
notice when it is clear that the appellant at this time has 
no additional evidence to submit in support of her request to 
reopen the cause of death claim.  The Board finds that the 
notice furnished to the appellant substantially complied with 
the Kent guidance that an appellant be advised of the types 
of evidence to reopen a prior final decision.  

Although some of the notices did not precede the initial 
adjudication of the appellant's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in December 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The claimant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the claimant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records and lay evidence.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  
No additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The appellant's claim to reopen her prior claim involves an 
underlying claim of service connection for cause of death of 
the Veteran.  The cause of a Veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  The Veteran was service connected for 
residuals of a gunshot wound of the right leg evaluated at 30 
percent disabling.  

A review of the record shows that a claim for service 
connection for cause of death was last denied by the RO in 
June 1985.  The appellant was informed of the decision in a 
June 1985 notification letter.  The appellant did not file a 
notice of disagreement within one year from the date of the 
notification of the rating decision to appeal the denial of 
the claim.  That decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record

The Board notes that since the June 1985 decision, the 
claimant has submitted numerous personal statements as well 
as several medical records.  The appellant's statements have 
not introduced any new evidence to the record and merely 
reiterate contentions advanced by her and considered by the 
RO in June 1985.  The medical evidence appears to be 
duplicative of medical evidence already of record and before 
the RO in June 1985.  As such, none of the evidence received 
since June 1985 can be viewed as new and material.  As no new 
and material evidence has been submitted, the appellant's 
claim has not been reopened.  

The Board recognizes the appellant's attempts over many years 
to obtain VA benefits based on the cause of the Veteran's 
death.  However, rules of finality preclude a merits analysis 
at this time.  Should the appellant obtain any new evidence 
which is material to the cause of the Veteran's death, such 
as a new medical opinion suggesting that the Veteran's death 
was causally related to a disability incurred or aggravated 
by his service, then she may always submit such new evidence 
and request that her claim be reopened.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for the Veteran's 
cause of death.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


